DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEILING et al (2012/0198507) in view of ADILETTA et al (2019/0121682).
As to claims 1-4 GEILING discloses multichannel video player system and further discloses a method for playing multiple videos on a mobile terminal, comprising:
             Packaging a playing software development kit, SDK, for docking a multi-window player (figs.1-9, [0007-0011], [0023-30], [0033-0040] and [0047-0053]), note video player “VP” is a multichannel system with a digital processor, microprocessors, RAM, etc., coupled to  number visual displays and that supports multiple operating systems, downloads via a server various playlist or video tracks including a plurality of synchronized video outputs or segments and allows a user interactions with the VP;
            Constructing the multi-window player based on an Android fragment ([0021-0022]-local smart devices include Android, IPhone, Blackberry, etc., may interacts with the VP to video desired video segments), and docking the multi-window player with the packaged playing SDK so as to play multi-window video programs on a screen of a mobile terminal through the multi-window player ([0021-0031], [0033-0040] and [0047-0053]); and constructing a multi-window player management architecture, loading a player library, creating a player, initializing the player, setting a playing interface, opening a playing address, starting playing, reporting a playing event and processing the playing event (based on the Android fragment), establishing an interaction between the multi-window player management architecture and the multi-window player based on a technical event EventBus, managing playing of the multi-window player through the multi-window player management architecture, and further discloses multi-window click event capturing, converting a multi-window monitoring event to a multi-window message, multi-window playing event reporting, and switching between a fullscreen window and smaller windows during the multi-window playing ([0021-0031], [0033-0040] and [0047-0053]), the VP system is connect to a bus, runs various operation system “OS’” including, Mac, Windows XP, Linux, etc., to enable a user or device interactions with the VP, manages account and housekeeping interrupts, prepare interrupts, acquire interrupts, etc., to  downloads video, audio, etc., from the server for sync processing and playing of segments where other operations needed for sync playing may be made automatically based user preferences, on a schedule or other criteria, where the VP allows mapping of screens to other graphics  
	GEILING using various OS and downloads as needed other OS to allow devices to interact with the VP ([0021-0028]), BUT appears silent as to constructing a multi-window player management architecture based on the Android fragment, establishing an interaction between the multi-window player management architecture and the multi-window player based on a technical event EventBus, managing playing of the multi-window player through the multi-window player management architecture and wherein the multi-window player comprises a base dock layer, a control layer and an interface layer; wherein docking the multi-window player with the packaged playing SDK comprises: docking the playing SDK through the base dock layer, calling the playing SDK to complete loading of the player, performing multi-window mute and performing monitoring and capturing on the playing event; controlling multi-window playing through the control layer, binding a multi-window control through the interface layer, and performing gravity sensing on multi-window screen rotation and detection on a multiwindow screen slide gesture.
	However, in the same field of endeavor, ADILETTA discloses integrated Android and windows device that generates multi-window player management architecture based on Android fragments establishing an interaction between the multi-window player management architecture and the multi-window player based on various communication medium including bus connection, dock connectors, etc., and further manages playing of the multi-window player through the multi-window player management architecture, wherein the multi-window player comprises a base dock layer, a control layer and an interface layer; wherein docking the multi-window player with the packaged playing SDK comprises: docking the playing SDK through the base dock layer, calling the playing SDK to complete note use OS and abstraction layer, other layers, libraries, Apps, etc. and an integrator and analytics engine to integrate the various OS, processes sensor data, touch screen, arranges the windows and integrates various function and operation using the integrated layers 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of ADILETTA into the system of GEILING to provide an integrator to integrate Android OS and its layers and other various OS on the multichannel or window player, control other operations associated with the user to manage various operations of the system us a specific OS, for a specific application,
	As to claims 5-6, GEILING further discloses wherein managing the playing of the multi-window player through the multi-window player management architecture comprises: implementing the following operations through the multi-window player management architecture: acquiring a size of a playing interface of the multi-window player, multi-window player selecting and refreshing, setting of a management data structure of the multi-window player, multi-window player position arrangement refreshing, sound setting of the multi-window player, information synchronization and communication between multi-window players, multi-screen and full-screen switching of the multi-window player, and screen direction changing of a multi-window player management interface, wherein multiple multi-window players are provided and  wherein the interaction between the multi-window player management architecture and the multi-window player comprises at least one of: multi-window video program addition or deletion, multi-window playing environment detection, multi-window video note remarks in claims 1-4.
	As to claim 9, the claimed “A mobile terminal…” is composed of the same structural elements that were discussed with respect to claims 1-4.
	As to claims 10=13, the claimed “A non-transitory computer-readable storage medium mobile…” is composed of the same structural elements that were discussed with respect to claims 1-4.
	Claims 14-15 are met as previously discussed in claims 5-6.
	Claims 16-18 are met as previously discussed in claims 1-4.
	Claims 19-20 are met as previously discussed in claims 5-6.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG